This opinion Wasfiled for record
       IN CLERICS CPPICE
8UPRBIE COURT.amiE OF WASHtNSTON
I           DEC 0 6 2018                     at- .5^           on
^iUa hAMf,<21                                 (^^AyQi
        GH&jusrtce
                                                   SUSAN t; CARLSON
                                                 SUPREME COURT CLERK




          IN THE SUPREME COURT OF THE STATE OF WASHINGTON

SPOKANE COUNTY,a political subdivision
ofthe State of Washington; PIERCE
COUNTY,a political subdivision ofthe State        No. 95029-6
of Washington; DOUGLAS COUNTY,a
political subdivision ofthe State of               Filed      HFr fl fi 2018
Washington; LEWIS COUNTY,a political
subdivision ofthe State of Washington; and
KITSAP COUNTY,a political subdivision of
the State of Washington,

                  Appellants,

MASON COUNTY,a political subdivision
ofthe State of Washington; CHELAN
COUNTY,a political subdivision ofthe
State of Washington; and CITY OF
SPOKANE,a political subdivision ofthe
State of Washington

                  Plaintiffs,




STATE OF WASHINGTON
DEPARTMENT OF FISH AND WILDLIFE,

                  Respondent.
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



       OWENS,J. — This case asks us to determine the geographic scope of permitting
authority delegated to the State of Washington Department ofFish and Wildlife
(Department) over hydraulic projects. A "hydraulic project" is defmed as the
construction or performance of work that will use, divert, obstruct, or change the natural
flow or bed of any ofthe salt or freshwaters ofthe state." RCW 77.55.011(11). Entities
seeking to undertake hydraulic projects must apply for and obtain permits from the
Department before commencing work. RCW 77.55.021. In this case, a coalition of
Washington State counties(Counties) challenge the Department's statutory authority to
regulate the construction or performance of work that will occur exclusively above the
ordinary high-water line.

       We hold that the plain language ofthe statute looks to the reasonably certain
effects of hydraulic projects on waters ofthe state in determining the scope ofthe
Department's permitting authority, and we conclude that at least some projects above
the ordinary high-water line are reasonably certain to affect those waters. An
examination of relevant legislative history confirms that the legislature intended the

Department's regulatory jurisdiction to include projects above the ordinary high-water
line that affect state waters. We affirm the trial court.

                      PROCEDURAL AND FACTUAL HLSTGRY

        Chapter 77.55 RCW,construction projects in state waters, hereinafter referred to

 as the "Hydraulic Code," was fnst enacted in 1943. See LAWS OF 1943, ch. 40, § 1.
Spokane Cty., et al, v. Wash. Dep't offish and Wildlife,
No. 95029-6



From its outset, the Hydraulic Code was intended to protect fish life. Id. The Hydraulic
Code requires anyone planning to undertake a hydraulic project to obtain a
preconstruction approval permit from the Department to ensure "the adequacy ofthe
means proposed for the protection offish life." RCW 77.55.021(1). The Department
can deny or condition a permit only for the purpose of protecting fish life. RCW
77.55.021(7)(a). The Department's regulatory authority encompasses hydraulic
projects, which are defined based on their effects on waters ofthe state rather than their
location relative to those waters. See RCW 77.55.011(11).

       The Counties primarily take issue with rules promulgated by the Department in
2015, chapter 220-660 WAC(2015 Rules). The 2015 Rules specify that a permit is
required for bridge maintenance and construction, even ifthe work to be performed will
occur above the ordinary high-water line:

              An HPA [hydraulic project approval] is required for all construction or
       repair/replacement of any structure that crosses a stream, river, or other water
       body regardless ofthe location ofthe proposed work relative to the [ordinary
       high-water level] of state waters. An HPA is also required for bridge painting and
        other maintenance where there is potential for paint, sandblasting material,
        sediments, or bridge parts to fall into the water.

 WAC 220-660-190. The Counties seek an exemption from the permitting requirement

for work that takes place entirely above the ordinary high-water line, hereinafter referred
 to as "upland projects."

        The Counties first sought an exemption for upland projects during the notice and

 comment process for the 2015 Rules. After the 2015 Rules were promulgated,the
Spokane Cty., et al., v. Wash. Dep t ofFish and Wildlife,
No. 95029-6



Counties filed their concerns with the attorney general. Thereafter, the attorney general
issued a formal legal opinion directly answering the question presented in this case.
2016 Op. Atfy Gen. No.6. The attorney general opined that the statute is unambiguous
and that the Department's permitting jurisdiction extends to all work that will use, divert,
obstruct, or charige the natural flow or bed of any ofthe salt or freshwaters ofthe state,
regardless of whether the activity is above or below ordinary high-water lines. Id. at 5-7.
       The Counties next brought this legal action, seeking a declaratory judgment and
injunction under Washington's Administrative Procedure Act, chapter 34.05 RCW.
RCW 34.05.570(2)(c). The trial court found that "[t]he Hydraulic Code,[chapter]
77.55, is not ambiguous regarding the extent of[the Department's] Hydraulic Project
Approval permitting and/or regulatory authority" and that "[s]uch permitting and/or
regulatory authority is not limited to activities taking place at or below the Ordinary
High-water Line." Clerk's Papers at 147. The Counties sought this court's direct
review ofthe trial court's decision, which we granted. The court also granted the

motions of multiple sovereign tribes to submit amicus briefs, which primarily stressed
the need to regulate upland projects in order to protect fish.

                                           ISSUE


           Did the legislature intend to limit the Department's permitting and

regulatory authority to cover only projects that take place at least partially at or below
the ordinary high-water line?
Spokane Cty., etal., v. Wash. Dep'tofFish and Wildlife,
No. 95029-6



                                       ANALYSIS


       The Counties challenge the 2015 Rules under the Administrative Procedure Act,

arguing that the rule should be struck down as "[o]utside the statutory authority ofthe

agency." RCW 34.05.570(4)(c)(ii). The 2015 Rules are presumptively valid, and the

Counties bear the burden ofshowing that the Department exceeded its statutory

authority in promulgating them. Wash. Pub. Ports Ass'n v. Dep't ofRevenue, 148

Wn.2d 637,645,62 P.3d 462(2003).

       This case thus requires us to engage in statutory interpretation, which is an issue

of law that we review de novo. State v. Velasquez, 176 Wn.2d 333, 336,292 P.3d 92

(2013). "Our starting point must always be 'the statute's plain language and ordinary

meaning.'" State v. J.P., 149 Wn.2d 444,450,69 P.3d 318(2003)(quoting Nat'lElec.

Contractors Ass'n v. Riveland, 138 Wn.2d 9, 19, 978 P.2d 481 (1999)). "Statutes must

be interpreted and construed so that all the language used is given effect, with no portion

rendered meaningless or superfluous." Whatcom County v. City ofBellingham, 128

Wn.2d 537, 546,909 P.2d 1303 (1996). When the plain language is unambiguous,

subject to only one reasonable interpretation, our inquiry ends. Velasquez, 176 Wn.2d at

336. Additionally,"a reading that results in absurd results must be avoided because it

will not be presumed that the legislature intended absurd results." State v. Delgado, 148

Wn.2d 723, 733,63 P.3d 792(2003). We need not utilize interpretive tools such as
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



legislative history when statutory language is unambiguous. Velasquez, 176 Wn.2d at

336.


       To prevail, the Counties must show two things to be true. First, as a matter of

statutory interpretation, they must show that the word "will," as used in ROW

77.55.011(11), was intended to limit the Department's permitting and regulatory

authority to cover only projects that are absolutely certain to "use, divert, obstruct, or

change the natural flow or bed of any ofthe salt or freshwaters ofthe state." RCW

77.55.011(11). Second,they must show that only projects that take place at least

partially at or below the ordinary high-water line meet that level of certainty. As a

matter of statutory interpretation, we hold that the Counties are wrong on the former

contention. As a matter ofcommon sense and practical experience, we find the latter is

not true. Although the statute is unambiguous, we conclude the legislative history and

context ofthe Hydraulic Code supports the Department's authority to regulate upland

projects that affect waterways and fish.

       I.     RCW 77.55.011(11)Does Not Require Preordained Certainty as a
              Condition ofDepartment Regulation or Permitting

       The Department has the authority to permit and regulate hydraulic projects.

RCW 77.55.021. "Hydraulic project" is a term of art, defmed as "the construction or

performance of work that will use, divert, obstruct, or change the natural flow or bed of

any ofthe salt or freshwaters ofthe state." RCW 77.55.011(11). This definitional test



                                              6
Spokane Cty., et al, v. Wash. Dep 't ofFish and Wildlife,
No. 95029-6



looks to the effect that the project will have on the waters ofthe state and is referred to

hereinafter as "the effects test."

       The Counties argue that the legislature's use ofthe word "will," as opposed to

"might" or "may," in the effects test was intended to limit the Department's jurisdiction

exclusively to projects that are absolutely certain to meet the effects test. The Counties

rely primarily on other courts' interpretations ofthe word "will" as used in other statutes

and defmitions of"will" fi"om outdated editions ofBlack's Law Dictionary. BLACK'S

Law Dictionary 1598(6th ed. 1990)("An auxiliary verb commonly having the

mandatory sense of'shall' or 'must.' It is a word of certainty, while the word 'may' is

one of speculation and uncertainty."). The Counties likely rely on outdated editions of

Black's because the verb "will" is absent from the current 10th edition. Elsewhere

within the current edition ofBlack's, however, we see that "[i]n dozens of cases, courts

have held may to be synonymous with shall or must." BLACK'S LAW DICTIONARY 1127

(10th ed. 2014)(defming "may"). If"will" and "may" both commonly mean "shall" or

"must," the Counties overemphasize the legislature's choice of"will" rather than "may."

       A catch-22 would result if permits were required only for projects absolutely

certain to "use, divert, obstruct, or change the natural flow or bed" of waters ofthe state.

For one, if a proposed project lacks a permit, it is not certain to be completed. What is

more,the Department can condition the issuance of a permit upon changes to the

proposed project, which may reduce the certainty ofthe effect ofthe project on waters of
Spokane Cty., etal, v. Wash. Dep't offish and Wildlife,
No. 95029-6



the state. In essence, no project that requires a permit would have effects certain enough
to require a permit.

       Rather than accept this absurd result, we hold that the plain language ofRCW

77.55.011(11) is unambiguous because the ordinary meaning ofthe word "will" operates

as a prediction, not a prophecy. We conclude that projects that are reasonably certain to
"use, divert, obstruct, or change the natural flow or bed" meet the effects test. And we

defer to the Department's expertise in determining which projects meet that standard.

See City ofRedmond v. Cent. Puget Sound Growth Mgmt. Hr'gs Bd, 136 Wn.2d 38,46,

959P.2d 1091 (1998).

       II.    There Are Many Examples of Upland Projects That Meet the Effects Test
       The Counties contend that projects that are entirely landward ofthe ordinary

high-water line are not subject to the Hydraulic Code. The Counties' argument

proceeds as follows:(1)the Department's jurisdiction covers solely projects that are

certain to use, divert, obstruct, or change the flow or beds of waterways,(2) only

projects that are at least partially below the ordinary high-water line are certain to use,

divert, obstruct, or change the flow or beds of waterways, therefore,(3)the

Department's jurisdiction does not cover upland projects. Although we disagree with

the first premise, the second is clearly not true.

       The Department raises many examples of upland projects that "use, divert,

obstruct, or change the natural flow or bed" of waterways. One such example is the


                                             8
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



installation of storm water discharge systems, which divert and increase the flow of

beds of waterways by funneling storm water into them. Another example is the

removal of vegetation near a waterway, which causes deposition of eroded sediments

into the waterway's bed and changes water temperature by eliminating shade

coverage. Further examples include dike construction, bulkhead construction,

marinas and other overwater structures, and bank stabilization.

       Moreover, the Hydraulic Code contains a number of specific requirements and

exemptions for specific upland projects, supplementing the general permitting

requirement ofRCW 77.55.021. For instance, storm water discharge projects have

additional permitting requirements, while removal of some invasive landward

vegetation is expressly exempted from the permitting requirement. RCW 77.55.161,

.051. Replacement bulkheads must generally be landward of their predecessors and

permits are required. RCW 77.55.141(2)(b). For maintenance and repair of

overwater structures and existing outfalls, the Department issues distinctive,

renewable, and longer-lasting permits. RCW 77.55.151. None of these upland

project examples contains an independent grant of regulatory or permitting authority.

       Each ofthese statutory examples demonstrates that the legislature plainly

intended the Department to be able to regulate upland activities. The Counties'

argument that these examples are "exceptions" to their proposed rule that the

Department cannot regulate upland projects is incorrect because under such a rule, the
Spokane Cty., etal, v. Wash. Dep'tofFish and Wildlife,
No. 95029-6



Department would lack jurisdiction to enforce and grant these special permits,

exemptions, and additional conditions. Rather than render these statutory provisions

superfluous, we conclude the plain language of the Hydraulic Code evinces that the

legislature recognized that many upland projects meet the effects test.

      III.    Textual and Legislative History Resolves Any Ambiguity in Favor ofthe
              Department

       Because the plain language ofthe Hydraulic Code is unambiguous, we need not

analyze the statute's legislative history. However, we note that legislative history

supports our conclusion that the Department has regulatory authority over upland

projects. Based on the textual and legislative history ofthe Hydraulic Code and

expired subsections ofthe current statute, we find it clear that the legislature intends

the Department's regulatory authority to reach above the ordinary high-water line to

include upland projects that meet the effects test.

              a. The Legislative History ofthe Hydraulic Code Demonstrates That
                 "Hydraulic Projects"Have Traditionally Been Understood To
                 Include Upland Projects That Meet the Effects Test

       In 2005,the legislature reorganized the Hydraulic Code to increase its clarity

without effectuating any policy changes. See S.B. Rep. ON SECOND SUBSTITUTE H.B.

1346, at 2, 59th Leg., Reg. Sess.(Wash. 2005). An earlier version ofthe 2005 bill

contained precatory language regarding legislative intent that might have suggested

that the Department's regulatory authority did not extend to landward projects. The

Northwest Indian Fisheries Commission raised a concern that the new language in the

                                            10
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



bill would "exclude current projects, like bulkheads and streambank projects, which

are currently subject to the hydraulic project approval process." See H.B. Rep. ON

H.B. 1346, at 3, 59th Leg., Reg. Sess.(Wash. 2005). In response, the language that

caused the concern was removed. See id. at 1-2. That action demonstrates that in

2005, the legislature understood that the Hydraulic Code granted the Department

regulatory authority over some upland projects and intended to preserve that authority

in its 2005 reorganization.

       Before the 2005 reorganization, two attempts were made to limit the

Department's authority to regulate landward projects. First, in 1993, the Department'

proposed rules that would regulate storm water runoff projects in upland areas. In

response, two members of the 1993 Senate, Senators McCaslin and Barr, introduced

S.B. 5085, which would have restricted the Department's regulatory authority to

projects that occur at or helow the ordinary high-water line. See S.B. Rep. ON S.B.

5085, 53d Leg., Reg. Sess.(Wash. 1993). The bill was described as "[mjodifying the

hydraulic project approval authority ofthe [Djepartment." See id. at 1. A number of

environmental groups testified against the bill because "[sjtormwater runoff may

affect fish life and both departments desire to control human activities in upland

areas." Id. at 2. The hill did not pass.



      'In 1993, two separate agencies, the Department of Fisheries and the Department of
Wildlife, fulfilled the role now performed by the Department of Fish and Wildlife; they have
since been consolidated.

                                              11
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



       Then in 1995, companion bills S.B. 5632 and H.B. 1597 proposed to limit the

Department's permitting authority over hydraulic projects by expressly excluding

upland projects from the scope ofthe Department's jurisdiction.^ Section 8 of each of

the bills stated,"The hydraulic project approval authority ofthe department shall be

limited to construction or other work that occurs at or below the mean higher high-

water line in salt water and estuaries or at or below the ordinary high-water line in

freshwater." S.B. 5632, § 8(1), 54th Leg., Reg. Sess.(Wash. 1995); H.B. 1597,

§ 8(1), 54th Leg., Reg. Sess.(Wash. 1995). If upland projects did not "use, divert,

obstruct, or change the natural flow or bed" ofthe state's waters, then the proposed

upland exception in S.B. 5632 and H.B. 1597 would have been superfluous. Neither

bill passed. However,the existence ofthese hills demonstrates that the legislature

understood the Department's permitting authority to include upland activities.

       Thus, multiple failed attempts by the legislature to expressly exclude upland

activities demonstrate that the legislature knew that the effects test does not, by its

plain language or in practice, exclude upland projects.




        ^ In 1995, the Department's permitting authority was set forth in former RCW 75.20.100
(1993), which contained roughly the same language as current RCW 77.55.011(11). See Laws
OF 1993, 1st Spec. Sess., ch. 2, § 30 (requiring a permit when "any person or government agency
desires to construct any form of hydraulic project or perform other work that will use, divert,
obstruct, or change the natural flow or bed of any of the salt or fresh waters of the state ...").
                                                12
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



                b. An Expired Provision ofthe Hydraulic Code Also Indicates That
                   Upland Projects Are within the Department's Jurisdiction

       We do not rely solely on proposed but unenacted legislation in determining that

the legislature intended the Department to regulate upland activities. RCW 77.55.031

and its legislative history show that upland activities, including bridge construction

and maintenance, are and have historically been within the Department's intended

jurisdiction.

       In 2012, the legislature amended the Hydraulic Code in S.B. 6406. SECOND

Engrossed Substitute S.B.6406,62d Leg., 1st Spec. Sess.(Wash. 2012). The

original version ofthe bill would have modified RCW 77.55.021 to require permits

only "before conducting a hydraulic project at or below the ordinary high-water

line . . . ." S.B. 6406, § 102(l)(a)(i), 62d Leg., Reg. Sess.(Wash. 2012)(emphasis

added). The original version of S.B. 6406 also proposed to create an expedited

application and approval process for certain upland projects. Id. § 102(l)(a)(ii).

Upland projects that would have been subject to the expedited review process

included the following: "[rjepair or maintenance of an existing bridge, dike, or levee

adjacentl^l to the ordinary high-water line"; construction of a new or replacement

bridge crossing waters of the state; shoreline or streambank protection adjacent to the




       ^ The original bill included a definition of"adjacent," to mean within 50 or 200 feet of
the ordinary high-water line, depending on whether the waterways' channels were confined. See
S.B. 6406, § 101(28).
                                              13
Spokane Cty., etal, v. Wash. Dep'tofFish and Wildlife,
No. 95029-6



ordinary high-water line; outfall that discharges into the waters of the state; and

stream channelization adjacent to the ordinary high-water line. Id. The second

engrossed substitute version of S.B. 6406 eliminated these proposed provisions and

returned to the pure effects test. See SECOND ENGROSSED SUBSTITUTE S.B. 6406,

§102.

       However, the second engrossed substitute bill did retain language

implementing a new $150 fee for hydraulic project permits "where the project is

located at or below the ordinary high-water line." Id. § 103. That bill was codified in

2012 as RCW 77.55.321. IfRCW 77.55.021 did not apply to upland projects, the

language specifying that the $150 permit fee was required only for projects at or

below the ordinary high-water line would be superfluous.

        Although RCW 77.55.321 expired by its own terms in 2017, we conclude that

its passage clearly demonstrates that the legislature understood the grant of permitting

jurisdiction to the Department under RCW 77.55.021 to apply to upland activities that

pass the effects test articulated in RCW 77.55.011(11).

                                    CONCLUSION


        We hold that under the plain language of RCW 77.55.021, the Department's

jurisdictional grant of permitting authority includes upland projects that meet the

effects test set forth in RCW 77.55.011(11). We further hold that the effects test

requires reasonable certainty, not absolute certainty. Finally, we defer to the expertise

                                            14
Spokane Cty., et al, v. Wash. Dep't ofFish and Wildlife,
No. 95029-6



ofthe Department to determine which upland activities meet the effects test.

Accordingly, we affirm the trial court's order.




                                             15
Spokane Cty., etal., v. Wash. Dep't ofFish and Wildlife,
No. 95029-6




WE CONCUR:




                                            16
Spokane County et al, v. Dep't ofFish & Wildlife, No. 95029-6
(Gordon McCloud, J., concurring)




                                    No. 95029-6


      GORDON McCLOUD,J.(concurring)—I agree with the majority's

conclusion that the permitting requirements of chapter 77.55 ROW apply to all

projects that meet the "effects test" of ROW 77.55.011(11). Majority at 6-7, 2. I

also agree that projects above the ordinary high-water line might meet that test. Id.

Finally, I agree that when interpreting ROW 77.55.011(1 l)'s effects test—which

asks whether the proposed project "will use, divert, obstruct," etc., the "natural

flow or bed . .."—"the ordinary meaning of the word 'will' operates as a

prediction, not a prophecy." Id. at 8.

      I write separately because I disagree with the majority's additional—and I

believe unnecessary—statement that the word "will"(which is used in RCW

77.55.011(11)) is synonymous with "may." Id. at 7. In general, when used as a

directive,"will" is actually mandatory and implies a mandatory requirement. See,

e.g., Pekin Ins. Co. v. Hanquier, 984 N.E.2d 227, 230(Ind. 2013)("'Will' is

defined as [a]n auxiliary verb commonly having the mandatory sense of'shall' or
Spokane County et al, v. Dep't ofFish & Wildlife, No. 95029-6
(Gordon McCloud, J., concurring)



'must.'"(citing BLACK'S LAW DICTIONARY 823 (5th ed. 1983))); Burnell v. Smith,

122 Misc. 2d 342, 345, 471 N.Y.S.2d 493 (Sup. Ct. 1984); Reg'l Transp. Dist. v.

Outdoor Sys., Inc., 34 P.3d 408, 420(Colo. 2011); In re Kids Creek Partners L.P.,

220 B.R. 963, 973 (Bankr. N.D. 111. 1998).

       But "will" is complicated, and it is more than just a directive verb. To figure

out the meaning of such an undefined, nonlegal word when used in a statute, we

customarily turn to regular dictionaries, rather than legal dictionaries. Nissen v.

Pierce County, 183 Wn.2d 863, 881, 357 P.3d 45 (2015); HomeStreet, Inc. v. Dep't

ofRevenue, 166 Wn.2d 444, 451, 210 P.3d 297(2009)(citing Garrison v. Wash.

State Nursing Bd,87 Wn.2d 195, 196, 550 P.2d 7(1976)).

       Several dictionaries state that "will" can be a statement of future tense, of

"strong intention or assertion about the future," or a "probability or expectation

about something       " OOOGLE DICTIONARY,

https://www.google.com/search?q=dictionary&rlz=lClGGRV_enUS748US748&

oq=dictionary&aqs=chrome..69i57j69i61j014.9681j0j4&sourceid=chrome&ie=UT

F-8#dobs=will [https://perma.cc./X8VN-KJQA]; see also Merriam-WEBSTER

Online Dictionary, https://www.merriam-webster.com/dictionary/will

[https://perma.cc/X86P-KLT7].
Spokane County et al, v. Dep't ofFish & Wildlife, No. 95029-6
(Gordon McCloud, J., concurring)




       Another meaning of"will"—whereas here it is used as a nondirective,

predictive, verb—is "inevitability." Merriam-WEBSTER Online Dictionary,

supra ("used to express inevitability," as in "accidents will happen").

       But still another meaning of"will" in this context is "probability." Id.

("used to express probability and often equivalent to the simple verb" as in "that

will be the babysitter"). In fact, in the Merriam-Webster Online Dictionary cited,

the "probability" definition precedes the "inevitability" definition (by one).

       And yet another meaning of"will" is "capable of or "can" which requires

no prediction at all about the certainty of the occurrence.

https://www.dictionary.com/browse/will [https://perma.cc/L9TF-V3WF]("am (is,

are, etc.) determined or sure to (used emphatically): You would do it. People will

talk.'"-, "am (is, are, etc.) accustomed to, or do usually or often: You will often see

her sitting there. He would writefor hours at a time.""', "am (is, are, etc.) habitually

disposed or inclined to: Boys will be boys. After dinner they would read aloud.'"',

"am (is, are, etc.) capable of; can: This tree will live without waterfor three

months.''''', "am (is, are, etc.) going to: I will bid you "Good night.'").

       Given the variety of definitions, we need to look at the context in which

"will" is used here. I agree with the majority that in this context, RCW

77.55.011(1 l)'s use of"will" does not mean total inevitability. It means
Spokane County et al, v. Dep't ofFish & Wildlife, No. 95029-6
(Gordon McCloud, J., concurring)




probability or expectation about something, as our first cited definition states. Biit

that is because in the RCW 77.55.011(11) context, "will" is a nondirective verb

and refers to a future consequence. It is not because we are now conflating "will"

with "may" when it is used in a directive rule or statute.

      For those reasons, I respectfully concur.
Spokane County et al, v. Dep't offish & Wildlife, No. 95029-6
(Gordon McCloud, J., concurring)